IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0608
                             Filed January 23, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER JAMES BEARDSHEAR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Washington County, Daniel P.

Kitchen, District Associate Judge.



      Christopher Beardshear appeals his conviction for operating while

intoxicated, first offense. AFFIRMED.



      Shawn C. McCullough of Powell and McCullough, PLC, Coralville, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vogel, C.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Chief Judge.

       Christopher Beardshear appeals his conviction for operating while

intoxicated, first offense. On March 1, 2018, he submitted a written plea of guilty

to the charge and waived his right to a personal appearance.           On the plea,

Beardshear acknowledged, “I am in good health. I am not now under the influence

of any stimulant, drugs or alcohol. I have no physical or mental defects that prevent

me from understanding the charge(s) or proceedings.” On March 6, the district

court entered judgment based on his written plea.

       He now appeals, asserting his trial counsel was ineffective for allowing him

to plead guilty when he was under that influence of medication that prevented him

from knowingly and voluntarily entering a plea. The record before us lacks any

basis to evaluate his claim. Therefore, we affirm his conviction and preserve his

ineffective-assistance claim for possible postconviction proceedings. See State v.

Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“Even a lawyer is entitled to his [or her]

day in court, especially when his [or her] professional reputation is impugned.”).

       AFFIRMED.